Citation Nr: 1327098	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  03-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial rating in excess of 10 percent for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to June 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2003 rating decision in which the RO, inter alia, increased the rating for pseudofolliculitis barbae from 0 to 10 percent, effective December 12, 2001.  In February 2003, the Veteran filed a notice of disagreement (NOD).  In May 2003, the RO increased the rating for pseudofolliculitis barbae from 10 to 30 percent, also effective December 12, 2001.  A statement of the case (SOC) was issued in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2004.

Although the RO has granted higher ratings for pseudofolliculitis barbae during the pendency of this appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

Again, in October 2012, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2013 SSOC) and returned this matter to the Board for further consideration.

In August 2013, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals a June 2013 informal hearing presentation from the Veteran's representative.  However, the remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

For the reasons expressed below, the matter on appeal is again being remanded to the RO, via the AMC.  The remand also addresses the matter of .entitlement to an initial rating in excess of 10 percent for costochondritis (identified on the title page and  addressed below) for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in a June 2013 statement, the Veteran raised the issue of entitlement to an increased rating for his service-connected headaches as well as the issues of entitlement to service connection for sleep deprivation and depression.  It does not appear that the increased rating claim for headaches and the claims for service connection for sleep deprivation and depression have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  




REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

After the most recent issuance of the SSOC in May 2013, the Veteran submitted a statement in June 2013 indicating that he had received treatment for his pseudofolliculitis barbae at the emergency room at the VA Medical Center (VAMC) in the District of Columbia (D.C.) in April 2013.  Unfortunately, these treatment records are not currently associated with the Veteran's claims file or located on Virtual VA.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board further observes that, during a February 2013 VA examination, the  Veteran indicated that he had not received treatment for this disability since 2008.  The most recent VA treatment records associated with the paper claims file are from the VAMC in Durham, North Carolina, dated in September 2010, and the Veteran's Virtual VA file does not include any additional VA treatment records.  In light of the need to remand for the April 2013 VA emergency treatment records, the RO should also obtain any additional pertinent records from the Durham VAMC dated since September 2010.  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the D.C. VAMC, to specifically include any April 2013 treatment records, and from the Durham VAMC, dated from September 2010 , following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, pertinent private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include obtaining an additional VA examination if necessary) prior to adjudicating the claim on appeal.  The RO's adjudication of the claims should include consideration of whether "staged rating" of the disability (assignment of different ratings for different periods of time, based on the facts found), is appropriate. 

As a final matter, the Board notes that, in an October 2012 rating decision, the RO effectuated the October 2012 decision in which the Board  granted service connection for costochondritis, assigning an initial 10 percent disability rating.  The Veteran was furnished notice of this rating decision on January 18, 2013.  On January 29, 2013, the Veteran filed an NOD with the initial rating assigned in this rating decision.  An NOD has been filed with respect to the initial rating assigned for the Veteran's service-connected costochondritis; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of an initial rating in excess of 10 percent for costochondritis that was awarded in the October 2012 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of an initial rating in excess of 10 percent rating for costochondritis, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the D.C. VAMC, to specifically include any April 2013 emergency records, and from the Durham VAMC, dated from September 2010.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an additional VA examination if necessary), readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, is appropriate)

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board.

8.  Do not return the claims file to the Board until the Veteran perfects an appeal on the matter of a higher initial for costochondritis (addressed in paragraph 1, above), or the time period for doing so expires, whichever occurs first.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


